      Case 4:19-cv-00571-DCB Document 35 Filed 06/22/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                       DISTRICT OF ARIZONA

     DAVID M MORGAN,                     Case No. 4:19-cv-00571 DCB

     Plaintiff, In Forma Pauperis

     vs

     BRIAN McINTYRE, COCHISE
     COUNTY, COCHISE COUNTY
     BOARD OF SUPERVISORS,
     SARA RANSOM, LORI ZUC-              ORDER EXTENDING DEADLINE
                                         (15 DAYS) FOR RESPONSE TO
     CO, MARK DANNELS, KEN               COCHISE COUNTY DEFENDANTS'
     BRADSHAW, ARIEL MONGE,              MOTION TO DISMISS
     TODD BORQUEZ, CAROL CA-
     PAS, MARY ELLEN SUAREZ-
     DUNLAP, AMY HUNLEY,
     JANE and/or JOHN DOES,
     PAT CALL, ANN ENGLISH,
     and PEGGY JUDD                      THE HON. DAVID C BURY


     Defendants.

 1
 2

 3        PLAINTIFF'S Unopposed Motion to Extend Deadline (until
 4July 6, 2020) for Response to County Defendants' Motion to
 5Dismiss is GRANTED.
 6

 7        Dated this ____ of June, 2020.
 8
 9

10                                  __________________________
11                                  (for the Court)




 1                                   1
